DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US2015/015537 filed 02/12/2015, which claims benefit from provisional application 61/941,024 filed 02/18/2014.
Status of Claims
Claims 1, 3-5, 10-14, and 16 are pending in the application.
Claims 11, 12, 14, and 16 are withdrawn from consideration.
Claims 2, 6-9, 15, and 17 have been cancelled.
Claims 1, 3-5, 10, and 13 are present for consideration.
Election/Restrictions
Applicant elected to prosecute Species B (Figures 6A-6B) with traverse on 03/19/2018. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5, and 13 are rejected under 35 U.S.C. 102 (a)(2) as anticipated by Alkhatib, US 2010/0249923 A1.
Regarding Claim 1, Alkhatib discloses (Figs. 2A-2D, annotated Fig. 2B below; [0030]-[0032] and [0035]-[0045]) a prosthetic heart valve (30) for replacing a native valve comprising:
-	 a stent (40) including a plurality of struts forming cells, the stent having a collapsed condition and an expanded condition (Figs. 2A-2D show the expanded configuration; [0030]), each of the cells comprising a first strut, a second strut, a third strut, and a fourth strut; 
-	a valve assembly (assembly of leaflets 20) disposed within the stent (40), the valve assembly including a plurality of leaflets (20) and a cuff (see annotated Fig. 2B below; the Examiner is interpreting the cuff to be the vase of the valve assembly); and 
-	at least one runner (the Examiner is interpreting the runner to include the fingers 10 coupled to the interconnections 12 as shown in the annotated Fig. 2B below) coupled to and nested within a selected  cell, the selected cell including selected struts defining a surface, the at least one runner being configured to transition from a first configuration (delivery configuration in Fig. 3D) to a second configuration when the stent moves from the collapsed condition, to the expanded condition (Figs. 2A-2D), 
- the at least one runner being positioned within the surface in the first configuration (delivery configuration in Fig. 3D) ,
- the at least one runner projecting radially outwardly from the surface of the selected struts of the selected cell in the second configuration (Figs. 2A-2D; [0050] describes: “…the extent to which leaflet restraining structures 10/12 incline or extend radially outwardly can be made to depend solely (or at least largely) on the design of those structures per se…”);
- wherein the at least one runner has a first terminal end coupled to a first intersection of the first strut and the second strut of the selected cell and a second terminal end coupled to a second intersection of the third strut and the fourth of the selected cell, the first terminal end being opposite the second terminal end (see the annotated Fig. 2B below); and

    PNG
    media_image1.png
    608
    576
    media_image1.png
    Greyscale


wherein the at least one runner is linear in the first configuration ([0045] discloses: “[W]hile curved (radially) outward fork-like members 10 will do a good job keeping calcified leaflets out of the way, alternate designs can also be used, ranging from straight up fingers 10 to straight fingers inclined at an angle…”; in the collapsed configuration, the “straight up fingers 10” are linear.)

Regarding Claim 3, Alkhatib discloses (Figs. 2A-2D; [0041]) a bowed or curved runner in the second configuration (expanded configuration.)
Regarding Claim 4, Alkhatib discloses ([0004]-[0005]) a runner (i.e. the leaflet restraining structure shown in the annotated Fig. 2B above) pushing the cuff radially outwardly when the at least one runner transitions from the first configuration to the second configuration ([0005] discloses: “[T]he above-mentioned leaflet restraining structure may be resiliently biased to incline radially outwardly from the annulus portion as one proceeds along the restraining structure from the annulus portion toward the free end of the restraining structure.”)
Regarding Claim 5, Alkhatib discloses (Figs. 2A-2B) runners (i.e. leaflet restraining structures) disposed radially outward of the leaflets 20.
Regarding Claim 13,  Alkhatib discloses  (Figs. 2A-2D) a stent having a length direction between a proximal end of the stent (inflow portion 40) and a distal end of the stent (outflow portion 50), and a runner (see the annotated Fig. 2B above) extending substantially in the length direction in the second configuration.

 Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alkhatib in view of Salahieh et al. (Salahieh) US 2005/0143809 A1.
Regarding Claim 10, Alkhatib discloses (Figs. 2A-2D; [0048]) a runner coupled to the select cell at an attachment end (see the annotated Fig. 2B above.) However, Alkhatib does not disclose a runner being wider at the attachment end than at its midpoint. Salahieh teaches (Figures 2B-2C) the use of a runner (32) coupled to a cell at an attachment end, the runner being wider at the attachment end (36b) than at its midpoint (shown at 32 in Figure 2B), for the purpose of providing more support at the attachment points [0075]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the runners in the valve of Alkhatib such that the runners are wider at their attachment ends than at their midpoint, in order to provide more support at the attachment points. 

Response to Arguments
Applicant's arguments filed 05/10/22 have been fully considered, but they are not persuasive. Applicant argues that the rejections under 35 U.S.C. 102 (a)(2) should be withdrawn because the Alkhatib reference fails to disclose cells comprising a first strut, a second strut, a third strut, and a fourth strut, and the at least one runner has a first terminal end coupled to a first intersection of the first strut and the second strut of the selected cell and a second terminal end coupled to a second intersection of the third strut and the fourth of the selected cell. This argument is not persuasive because Alkhatib discloses (see the annotated Fig. 2B above) the invention substantially as claimed including the newly added limitations. The Examiner is interpreting the first, second, third, and fourth struts of the selected cell to be the annotated V-shaped struts in the serpentine frame structure 40 at the base of the stent: the annotated Fig. 2B shows that the runner has a first terminal end coupled to a first intersection of the first strut and the second strut of the selected cell and a second terminal end coupled to a second intersection of the third strut and the fourth of the selected cell. Therefore, claims 1, 3, 4, 5, and 13 stand rejected under 35 U.S.C. 102 (a)(2) as anticipated by Alkhatib. Claim 10 stands rejected under 35 U.S.C. 103 as being obvious over Alkhatib in view of Salahieh.


Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137. The examiner can normally be reached 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/Examiner, Art Unit 3774           

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774